Case: 20-50356      Document: 00515774519         Page: 1    Date Filed: 03/10/2021




           United States Court of Appeals
                for the Fifth Circuit                                   United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                          March 10, 2021
                                   No. 20-50356                           Lyle W. Cayce
                                                                               Clerk

   Doctor Melvin G. Perry, Jr.,

                                                            Plaintiff—Appellant,

                                       versus

   VHS San Antonio Partners, L.L.C., doing business as North
   Central Baptist Hospital,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 5:18-CV-404


   Before Jolly, Stewart, and Oldham, Circuit Judges.
   E. Grady Jolly, Circuit Judge:
          The man at the center of this employment-discrimination appeal is
   Dr. Melvin G. Perry, Jr., an African-American pediatric intensivist. Dr.
   Perry treated children in the pediatric intensive care unit of a hospital owned
   by VHS San Antonio Partners, L.L.C. under his professional services
   agreement with Pediatric Inpatient Critical Care Services (PICCS), which
   itself operated under a separate coverage agreement with VHS. PICCS
   eventually terminated its professional services agreement with Dr. Perry at
   VHS’s request. In response, Dr. Perry sued claiming race discrimination
Case: 20-50356       Document: 00515774519             Page: 2      Date Filed: 03/10/2021




                                        No. 20-50356


   under Title VII of the Civil Rights Act of 1964 and 42 U.S.C. § 1981. The
   district court granted summary judgment dismissing his claims against VHS,
   dismissing his Title VII claim for lack of an employment relationship with
   VHS, and his § 1981 claim for lack of a contractual relationship with VHS.
   Dr. Perry appeals to us. We hold that Dr. Perry’s Title VII claim fails for
   lack of an employment relationship with VHS under either integrated-
   enterprise or joint-employment theories. And we further hold that Dr.
   Perry’s § 1981 claim fails because Dr. Perry cannot identify an impaired
   contractual right enforceable against VHS. Consequently, we affirm the
   district court’s partial final judgment. (Dr. Perry’s § 1981 claim against
   PICCS is still pending before the district court.) 1
                                              I
           VHS is an entity that owns and operates North Central Baptist
   Hospital. North Central Baptist is located in San Antonio, Texas and is the
   hub for pediatric care for the Baptist Health System in the area. The pediatric
   intensive care unit is at the center of this dispute. In December 2014, North
   Central Baptist needed physicians to treat patients in that unit. To fill that
   need, VHS contracted with PICCS, a professional association owned by
   three physicians: Dr. Thomas Gowan, Dr. Hugo Carvajal, and Dr. Nelson
   Pedro Chavez. The parties call this agreement the “coverage agreement,”
   and we will do the same.
           The purpose of the coverage agreement is to ensure that VHS has
   enough pediatric intensivists to treat the children in North Central Baptist’s
   pediatric intensive care unit. The agreement achieves that goal by making




           1
           The district court entered a Federal Rule of Civil Procedure 54(b) partial final
   judgment authorizing this interlocutory appeal.




                                              2
Case: 20-50356        Document: 00515774519        Page: 3   Date Filed: 03/10/2021




                                    No. 20-50356


   PICCS the “exclusive provider” of pediatric critical care services for North
   Central Baptist’s pediatric intensive care unit.
          Five features of the coverage agreement bear mention. First, the
   coverage agreement says that PICCS and its physicians “are acting as
   independent contractors, and shall not be considered employees or agents
   of” VHS. Second, the coverage agreement requires PICCS to pay its
   physicians fair market value. Third, the coverage agreement sets baseline
   qualifications for PICCS physicians; they must (a) be duly licensed and
   qualified to practice medicine in Texas; (b) be a participating physician in
   Medicare and in Texas’s Medicaid program; (c) be approved for membership
   and/or clinical privileges on the medical staff of North Central Baptist; and
   (d) be Board Certified (or Board Eligible) in pediatrics. Fourth, the coverage
   agreement grants VHS’s CEO the right to “request removal” of any
   PICCS physician “if continued service by such [p]hysician could jeopardize
   patient care or safety.”      Upon such a request, PICCS agrees to
   “immediately remove” the physician “in accordance with [North Central
   Baptist’s] Medical Staff Bylaws.” Fifth and finally, the coverage agreement
   obliges PICCS to appoint a director of the pediatric intensive care unit,
   “subject to the prior approval of” VHS’s CEO.
          To meet its obligations under the coverage agreement, PICCS
   required more physicians. So it placed an advertisement online, soliciting
   applications from pediatric critical care specialists. Dr. Perry responded.
   One of PICCS’s owners, Dr. Carvajal, found Dr. Perry’s application
   “attractive” and invited Dr. Perry to travel to San Antonio for an interview
   in January 2015.
          The interview went well. Just two months later, Dr. Perry entered
   into a professional services agreement with PICCS. Three features of that
   agreement are relevant. First, Dr. Perry agreed to “render professional




                                          3
Case: 20-50356      Document: 00515774519           Page: 4    Date Filed: 03/10/2021




                                     No. 20-50356


   medical services in the specialty of pediatric critical care medicine” at North
   Central Baptist. Second, Dr. Perry agreed that “the relationship between
   [PICCS] and him is that of an independent contractor.” And third, Dr.
   Perry agreed to execute a separate “physician agreement” with VHS.
          Dr. Perry signed the physician agreement a few weeks later. Under it,
   he agreed that he understood that he was bound by the terms of the coverage
   agreement between VHS and PICCS. He also agreed that North Central
   Baptist’s “Medical Staff Bylaws shall control my termination of Medical
   Staff Membership and/or clinical membership.” The physician agreement
   was signed only by Dr. Perry, purportedly “[i]n consideration of [his]
   approval by [VHS] to provide services” at North Central Baptist. Because
   the physician agreement is the basis for Dr. Perry’s § 1981 claim against
   VHS, and the language of that agreement informs the analysis to follow, we
   set out the agreement in full:
          I, Melvin G. Perry, MD, am a member, associate, partner or
          employee of or an independent contractor under contract with
          Pediatrics Inpatient Critical Care Services, P.A.
          (“Group”). I understand that I am bound by all terms and
          conditions of the Agreement for Department coverage dated
          December 12, 2014 and effective March 1, 2015 (the
          “Agreement”) between VHS San Antonio Partners, LLC
          dba North Central Baptist Hospital (“Hospital”) and
          Group. In consideration of my approval by Hospital to provide
          services at North Central Baptist Hospital (“Hospital”),
          pursuant to the Agreement, I knowingly and voluntarily agree
          to the following.
          I understand, acknowledge and expressly agree that it is in the
          best interest of Hospital’s ability to provide quality patient care
          in a cost-effective and efficient manner for Hospital to contract
          with an entity to be the exclusive provider of the Services for
          the Department. I further understand, acknowledge and agree




                                          4
Case: 20-50356     Document: 00515774519           Page: 5    Date Filed: 03/10/2021




                                    No. 20-50356


         that upon expiration or earlier termination of the Agreement,
         with or without cause, Hospital shall have the right to grant an
         exclusive contract for the provision of Services to any person
         or entity.
         I understand, acknowledge and agree that the Medical Staff
         Bylaws shall control any termination of Medical Staff
         Membership and/or clinical privileges.        I understand,
         acknowledge and agree that unless and until such loss of
         membership occurs, I am bound by and subject to all provisions
         of the Bylaws, Rules and Regulations of Hospital and/or its
         Medical Staff.
         Without limiting the foregoing in any way, I understand,
         acknowledge and agree that if the Agreement expires and/or
         terminates for any reason, and I continue to hold Medical Staff
         membership and/or exercise clinical privileges thereafter, this
         shall not, in any way, waive or restrain the Hospital from
         granting an exclusive contract for the provision of Services to
         any person or entity.
         I agree that if any one or more of the provisions contained
         herein shall be held to be invalid, illegal or unenforceable for
         any reason, whether in whole or in part, such invalidity,
         illegality or unenforceability shall not affect any other provision
         hereof, and this Physician Agreement shall be construed as if
         such provision had never been contained herein.
         BY MY SIGNATURE BELOW, I ACKNOWLEDGE THAT
         I HAVE CAREFULLY READ AND UNDERSTOOD THE
         ABOVE PHYSICIAN AGREEMENT, AND I HAVE
         CAREFULLY READ AND UNDERSTOOD THE
         AGREEMENT REFERRED TO ABOVE AND THAT I
         KNOWINGLY AND VOLUNTARILY AGREE TO THEIR
         TERMS.




                                         5
Case: 20-50356         Document: 00515774519           Page: 6   Date Filed: 03/10/2021




                                        No. 20-50356


          Dr. Perry’s stint at North Central Baptist was a short one. 2 He worked
   there under his professional services agreement with PICCS for just 22
   months, from April 2015 to February 2017. During Dr. Perry’s tenure, VHS
   did not pay his salary, did not bill for his services, did not pay for his
   continuing medical education or his membership in professional
   organizations, did not pay his malpractice insurance, did not create his
   schedule, and did not keep his personnel records.
          In January 2017, North Central Baptist President Bill Waechter and
   North Central Baptist Chief Medical Officer Dr. Dana Kellis decided to
   terminate Dr. Perry’s professional services agreement.              Although the
   termination, officially, was without cause, Waechter testified that the
   contract was terminated because Dr. Perry had created a hostile work
   environment that was “putting . . . patient care in jeopardy.”
          This occasion was the first—and is the only—time VHS exercised its
   contractual right to request removal of a PICCS physician.                PICCS
   complied with the request and sent Dr. Perry a letter informing him that “the
   Board of Directors of PICCS has directed to terminate” the agreement
   “without cause pursuant to Section 15.1” and giving Dr. Perry 90 days notice
   of the termination. Dr. Perry chose not to work through the full notice period
   and treated patients at North Central Baptist only through February 2017.
                                            II
          In response to the termination of his contract, Dr. Perry sued both
   PICCS and VHS under Title VII and 42 U.S.C. § 1981. He alleged that
   PICCS and VHS discriminated against him on the basis of his race and sex
   and subjected him to a hostile work environment.                   Regarding his


          2
               The reader is reminded that VHS owns and operates North Central Baptist
   Hospital.




                                             6
Case: 20-50356     Document: 00515774519          Page: 7    Date Filed: 03/10/2021




                                   No. 20-50356


   employment, he alleged that (a) both PICCS and VHS were his Title VII
   “employer,” (b) PICCS and VHS were joint employers, and (c) PICCS
   and VHS constituted a single, integrated enterprise.
         At the urging of PICCS and VHS, the district court bifurcated
   discovery on the employment-relationship issue from discovery on other
   issues. The district court ordered limited discovery “on the threshold issues
   of whether [Dr. Perry] was an employee of [PICCS] and whether [VHS]
   was a joint employer of [Dr. Perry].” The district court stayed discovery on
   the merits of Dr. Perry’s claims, pending its ruling on dispositive motions
   regarding those threshold issues.
         Dipositive motions followed.        VHS sought summary judgment
   dismissing all of Dr. Perry’s claims, contending the Title VII claim failed
   because Dr. Perry did not have an employment relationship with VHS, and
   the § 1981 claim failed because Dr. Perry did not have a contract with VHS.
   PICCS also moved for summary judgment, but it sought dismissal of the
   Title VII claim only. PICCS first contended that Dr. Perry’s Title VII
   claim failed on the ground that PICCS did not meet the Title VII definition
   of “employer” because PICCS did not employ at least 15 people. See 42
   U.S.C. § 2000e(b). PICCS next contended that the claim failed for the
   independent    reason   that   application     of   the   “hybrid   economic
   realities/common-law control test” showed that Dr. Perry was an
   independent contractor, not an employee of PICCS. And PICCS last
   contended that VHS and it were not joint employers of Dr. Perry; Dr. Perry
   was an independent contractor of both entities.
         The district court granted both motions for summary judgment in a
   lengthy opinion, analyzing the Title VII claims first and the § 1981 claim
   second.




                                         7
Case: 20-50356      Document: 00515774519          Page: 8    Date Filed: 03/10/2021




                                    No. 20-50356


          The Title VII analysis was intricate. Starting with the claims against
   PICCS, the district court concluded that PICCS, standing alone, did not
   qualify as a Title VII “employer” because it did not employ at least 15
   people. So PICCS could not be liable under Title VII unless Dr. Perry could
   aggregate PICCS’s and VHS’s employees by showing that PICCS and
   VHS constituted a single, integrated enterprise. Consistent with Schweitzer
   v. Advanced Telemarketing Corp., 104 F.3d 761, 764 (5th Cir. 1997), the district
   court began the aggregation analysis by applying a “hybrid economic
   realities/common law control” test to determine whether Dr. Perry was an
   employee or independent contractor of PICCS. But application of that test
   yielded no answer: The district court found fact disputes bearing on Dr.
   Perry’s status as a PICCS employee. Having found fact disputes concerning
   Dr. Perry’s employment relationship with PICCS, the district court turned
   to VHS, asking whether that entity and PICCS constituted a single,
   integrated enterprise, such that both could be liable under Title VII. PICCS
   and VHS did not constitute an integrated enterprise, the district court
   decided, because Dr. Perry failed “to show the requisite degree of
   interrelation in daily employment matters.” That conclusion left just one
   basis for imposing Title VII liability—joint employment. Again applying the
   “hybrid economic realities/common law control” test, the district court
   concluded that VHS did not qualify as a joint employer of Dr. Perry because
   VHS lacked meaningful control over Dr. Perry and his work. Given the
   district court’s conclusions that (1) VHS was not a joint employer, (2) VHS
   and PICCS were not a single, integrated enterprise, and (3) PICCS,
   standing alone, did not employ enough people to qualify as a Title VII
   “employer,” the district court entered summary judgment dismissing all of
   Dr. Perry’s Title VII claims.
          The § 1981 analysis proved simpler. Dr. Perry’s § 1981 claim against
   VHS failed because, according to the district court, Dr. Perry did not have a




                                          8
Case: 20-50356       Document: 00515774519          Page: 9   Date Filed: 03/10/2021




                                     No. 20-50356


   contractual relationship with VHS. Dr. Perry’s “physician agreement” was
   not a contract covered by § 1981, the district court reasoned, because the
   physician agreement “d[id] no more than restate the fact that the [Medical
   Staff] Bylaws control membership and privileges and their termination” and
   thus created “no enforceable contract rights against VHS.” In the light of
   its conclusion that Dr. Perry did not have a contract with VHS, the district
   court entered summary judgment dismissing Dr. Perry’s § 1981 claim against
   VHS.
          After the district court’s summary-judgment ruling, one claim
   remained—a § 1981 claim against PICCS. Not wanting to delay this appeal,
   Dr. Perry moved for entry of a partial final judgment under Federal Rule of
   Civil Procedure 54(b), thus allowing entry of an appealable judgment on one
   or more claims even when trial-court litigation remains for other claims. The
   district court granted the motion, entering a partial final judgment dismissing
   all of Dr. Perry’s claims against VHS, from which Dr. Perry takes this timely
   appeal.
             In short, the only matters before us today are Dr. Perry’s Title VII
   and § 1981 claims against VHS. His § 1981 claim against PICCS is still
   pending in the district court.
                                         III
          We review the grant of summary judgment de novo. West v. City of
   Houston, 960 F.3d 736, 740 (5th Cir. 2020) (per curiam). Summary judgment
   is appropriate if the movant shows that there is no genuine dispute as to any
   material fact and the movant is entitled to judgment as a matter of law. Fed.
   R. Civ. P. 56(a). A dispute is genuine if “the evidence is such that a
   reasonable jury could return a verdict for the nonmoving party.” Anderson v.
   Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A fact is material if it “might
   affect the outcome of the suit.” Id. We view the evidence in the light most




                                          9
Case: 20-50356       Document: 00515774519             Page: 10      Date Filed: 03/10/2021




                                        No. 20-50356


   favorable to the nonmovant and draw all reasonable inferences in that party’s
   favor. Adams v. Alcolac, Inc., 974 F.3d 540, 543 (5th Cir. 2020) (per curiam).
          Dr. Perry makes three claims. First, he contends that VHS is liable
   under an “interference” theory of Title VII liability promulgated in Sibley
   Memorial Hospital v. Wilson, 488 F.2d 1338 (D.C. Cir. 1973). Second, he
   contends that the district court erred in granting summary judgment
   dismissing his Title VII claims for lack of an employment relationship with
   VHS. Third, he contends that the district court erred in granting summary
   judgment dismissing his § 1981 claim for lack of a contractual relationship
   with VHS. We consider his Sibley argument before turning to Title VII and
   then to § 1981.
                                             IV
           Dr. Perry contends—for the first time on appeal—that VHS is liable
   under Sibley’s “interference” theory.          3    We generally do not consider
   arguments raised for the first time on appeal. See Stokes v. Emerson Elec. Co.,
   217 F.3d 353, 358 n.19 (5th Cir. 2000). But there are exceptions. For
   example, we may consider an issue “if the argument on the issue before the
   district court was sufficient to permit the district court to rule on it.” In re
   Liljeberg Enters., Inc., 304 F.3d 410, 427 n.29 (5th Cir. 2002). That is not the
   case here. Because Dr. Perry did not mention Sibley or even suggest the
   “interference” theory in the district court, the argument on the issue was not
   sufficient to permit the district court to rule on it. So Dr. Perry failed to




          3
             Under Sibley’s “interference” theory, a plaintiff can bring a Title VII action
   against a defendant who is not his “actual” or “direct” employer if that defendant
   “control[s] access to” the plaintiff’s employment and “den[ies] such access by reference
   to invidious criteria.” 488 F.2d at 1342.




                                             10
Case: 20-50356     Document: 00515774519          Page: 11   Date Filed: 03/10/2021




                                   No. 20-50356


   preserve his Sibley argument, and we decline to consider it. We turn to
   consider Dr. Perry’s Title VII claim.
                                        V
          The basic premise of a Title VII case is that the plaintiff had an
   employment relationship with the defendant. See Muhammad v. Dall. Cnty.
   Cmty. Supervision & Corr. Dep’t, 479 F.3d 377, 380 (5th Cir. 2007). Dr. Perry
   contends that he had an employment relationship with VHS on the basis of
   two alternative theories. First, he contends that VHS and PICCS were
   engaged in an integrated enterprise. Second, he contends that VHS was his
   joint employer, along with PICCS. We address each argument in turn.
                                        A
          Dr. Perry first contends that his evidence is sufficient to show that
   VHS and PICCS constituted a single, integrated enterprise. In Title VII
   cases, “‘superficially distinct entities may be exposed to liability upon a
   finding they represent a single, integrated enterprise: a single employer.’”
   Schweitzer, 104 F.3d at 763 (quoting Trevino v. Celanese Corp., 701 F.2d 397,
   404 (5th Cir. 1983)). We apply a four-factor test to determine whether two
   entities are a single employer for Title VII purposes. Johnson v. Crown
   Enters., Inc., 398 F.3d 339, 343 (5th Cir. 2005). The factors are “(1)
   interrelation of operations, (2) centralized control of labor relations, (3)
   common management, and (4) common ownership or financial control.”
   Vance v. Union Planters Corp., 279 F.3d 295, 297 (5th Cir. 2002) (citing
   Trevino, 701 F.2d at 403).
          The first factor, interrelation of operations, “ultimately focuses on
   whether” one entity “excessively influenced or interfered with the business
   operations” of the other. Lusk v. Foxmeyer Health Corp., 129 F.3d 773, 778
   (5th Cir. 1997).    Evidence that one entity is involved in the “daily




                                        11
Case: 20-50356     Document: 00515774519           Page: 12   Date Filed: 03/10/2021




                                    No. 20-50356


   employment decisions” of the other is “central.” Schweitzer, 104 F.3d at
   765. The fact that one entity “ultimately benefitted from the activities” of
   the other “is irrelevant to whether their operations were interrelated.” Lusk,
   129 F.3d at 778. “Attention to detail, not general oversight, is the hallmark
   of interrelated operations.” Id. (citing Johnson v. Flowers Indus., Inc., 814
   F.2d 978, 982 (4th Cir. 1987)).        Evidence suggestive of interrelated
   operations includes (1) one entity’s involvement in the other’s daily
   decisions relating to production, distribution, marketing, and advertising; (2)
   shared employees, services, records, and equipment; (3) commingled bank
   accounts, accounts receivable, inventories, and credit lines; (4) one entity’s
   maintenance of the other’s books; (5) one entity’s issuance of the other’s
   paychecks; and (6) one entity’s preparation and filing of the other’s tax
   returns. Id. No such evidence is present here. More broadly, there is no
   evidence that VHS “excessively influenced or interfered with the business
   operations” of PICCS, which is the “ultimate focus[ ] ” of this factor. Id.
   Still, Dr. Perry complains that the district court overlooked evidence that
   PICCS physicians are necessary to VHS’s business and that VHS
   “coached” Dr. Perry by telling him that he needed to improve his conduct.
   But those facts do not reflect the degree of interrelatedness Lusk requires:
   They do not show VHS’s “attention to detail” or its “excessive[ ]
   influence[ ] ” in PICCS’s business. Id. Consequently, this factor disfavors
   a finding that VHS and PICCS constitute a single, integrated enterprise.
          The second factor, centralized control of labor relations, “has been
   called the most important one.” Johnson, 398 F.3d at 343 (citing Schweitzer,
   104 F.3d at 764). We have refined the inquiry into one question: What entity
   made the final decisions on employment matters regarding the person
   claiming discrimination? Id. (quoting Trevino, 701 F.2d at 404). To satisfy
   this factor, Dr. Perry points primarily to two items of evidence. First, he
   points to the coverage agreement between PICCS and VHS.                  That




                                         12
Case: 20-50356      Document: 00515774519            Page: 13    Date Filed: 03/10/2021




                                      No. 20-50356


   agreement, as we have explained, grants VHS’s CEO the right to “request
   removal” of PICCS physicians and requires PICCS, in turn, to
   “immediately remove” the physician “in accordance with . . . Medical Staff
   Bylaws.” Second, he points to an email from North Central Baptist Chief
   Medical Officer Dr. Dana Kellis to North Central Baptist President Bill
   Waechter. 4 In that email, Dr. Kellis states that he met with PICCS’s owner-
   directors, and “we reached the decision to tell Dr. Perry that he is being
   terminated without cause . . . .” The coverage agreement’s grant of the
   power to request Dr. Perry’s removal, and Dr. Kellis’s reference to “we,”
   suggest that both VHS and PICCS made the final decision to terminate Dr.
   Perry’s professional services agreement. See Trevino, 701 F.2d at 404.
   Although VHS’s power to request removal of a PICCS physician was
   exercised on only one occasion, such a power generally favors a finding that
   VHS and PICCS constitute an integrated enterprise.
          The third factor, common management, disfavors a finding that VHS
   and PICCS are a single, integrated enterprise. PICCS’s management
   consisted of Dr. Thomas Gowan, Dr. Hugo Carvajal, and Dr. Nelson Pedro
   Chavez. The VHS-owned North Central Baptist Hospital was managed by
   Bill Waechter. There is no overlap of managerial responsibilities.
          The fourth and final factor, common ownership or financial control,
   also disfavors a single, integrated enterprise. Dr. Perry has not identified any
   commonality of ownership of VHS and PICCS, nor has he presented any
   evidence of shared financial control.
          In sum, the first, third, and fourth factors indicate that VHS and
   PICCS do not constitute an integrated enterprise. But the second and most


          4
            The reader is once again reminded that VHS owns and operates North Central
   Baptist Hospital.




                                           13
Case: 20-50356     Document: 00515774519           Page: 14    Date Filed: 03/10/2021




                                    No. 20-50356


   important factor—centralized control of labor relations—as a general rule
   favors a finding that VHS and PICCS constitute an integrated enterprise.
   Nevertheless, this conclusion raises the question whether Dr. Perry’s
   satisfaction of the second factor, such as it may be, standing alone, creates a
   genuine dispute of material fact, precluding summary judgment on the
   integrated-enterprise theory. The district court thought not, and we agree.
          Although we have not confronted this precise question until today, the
   Equal Employment Opportunity Commission has offered some guidance. It
   has suggested that no single factor is dispositive of the integrated-enterprise
   analysis. See EEOC Compliance Manual, Section 2: Threshold
   Issues at III(B)(1)(a)(iii)(a), 2009 WL 2966755. Our cases have pointed us
   in a similar direction. In Torres v. Liberto Manufacturing Co., we said that the
   plaintiff’s reliance on the second factor, standing alone, was “not
   persuasive.” 67 F. App’x 252, 2003 WL 21195924, at *3 (5th Cir. 2003) (per
   curiam). And in Lusk, we emphasized the need for evidence of “[s]ome
   nexus” to “daily employment decisions.” 129 F.3d at 778 (citing Schweitzer,
   104 F.3d at 765). The only evidence offered on that point in this case is that
   VHS exercised its contractual right to request that PICCS terminate Dr.
   Perry’s professional services agreement. Apparently no such or similar event
   had occurred before. This singular involvement of VHS in PICCS’s
   personnel retention demonstrates that reasonable jurors could not find that
   VHS was “so involved in the daily employment decisions of [PICCS] as to
   justify treating the two . . . as a single employer.” Id. at 777 n.3 (citations
   omitted). Consequently, the district court did not err in concluding that Dr.
   Perry failed to create a genuine dispute of material fact on his integrated-
   enterprise theory. We now turn to consider Dr. Perry’s next theory—joint
   employment.




                                         14
Case: 20-50356     Document: 00515774519            Page: 15    Date Filed: 03/10/2021




                                     No. 20-50356


                                           B
          Dr. Perry contends that even if he fails on his integrated-enterprise
   claim, he has surely offered enough evidence to survive summary judgment
   on the ground that VHS was a joint employer. We lay the foundation to his
   argument, citing its definition: “The term ‘joint employer’ refers to two or
   more employers that are unrelated or that are not sufficiently related to
   qualify as an integrated enterprise, but that each exercise sufficient control of
   an individual to qualify as [his] employer.”           EEOC Compliance
   Manual, Section 2: Threshold Issues at III(B)(1)(a)(iii)(b), 2009 WL
   2966755.
          To determine whether an entity exercises enough control over an
   individual to qualify as his employer, we apply a “hybrid economic
   realities/common law control test.” Deal v. State Farm Cnty. Mut. Ins. Co. of
   Tex., 5 F.3d 117, 118–19 (5th Cir. 1993) (quoting Fields v. Hallsville Indep. Sch.
   Dist., 906 F.2d 1017, 1019 (5th Cir. 1990) (per curiam), cert. denied, 498 U.S.
   1026 (1991)). The right to control the employee’s conduct is the most
   important component of determining a joint employer. Id. at 119 (citing
   Fields, 906 F.2d at 1019). When examining the control component, we focus
   on the right to hire and fire, the right to supervise, and the right to set the
   employee’s work schedule. Id. (citing Fields, 906 F.2d at 1020; Mares v.
   Marsh, 777 F.2d 1066, 1068 (5th Cir. 1985)).            The economic-realities
   component of the “hybrid economic realities/common law control test”
   focuses on who paid the employee’s salary, withheld taxes, provided benefits,
   and set the terms and conditions of employment. Id. (citing Mares, 777 F.2d
   at 1068).
          It is helpful that we previously have applied this “hybrid economic
   realities/common law control test” in the hospital-physician context. See
   Diggs v. Harris Hosp.-Methodist, Inc., 847 F.2d 270 (5th Cir. 1988). We held




                                           15
Case: 20-50356        Document: 00515774519               Page: 16        Date Filed: 03/10/2021




                                           No. 20-50356


   in Diggs that an obstetrician-gynecologist with staff privileges at a hospital
   failed to establish that she was an employee of the hospital. 5 Id. at 272. The
   hospital supplied the tools, staff, and equipment Diggs needed to treat
   patients, and the hospital “impose[d] standards” upon Diggs, as it did upon
   all physicians with staff privileges. Id. at 273. The hospital even required
   Diggs to have a “sponsor” present during surgical procedures. Id. Yet all of
   this involvement was insufficient. Id. We emphasized that the hospital did
   not “direct the manner or means” by which Diggs rendered medical care; it
   did not pay Diggs for her services; and it did not pay her licensing fees,
   professional dues, insurance, taxes, or retirement benefits. Id.
           Applying this test here, we first find that the evidence of control is
   weak. To be sure, we already have discussed the only fact that reflects
   control—VHS’s limited contractual right to “fire” Dr. Perry by requesting
   that PICCS terminate his professional services agreement. The other facts
   cut against control. First, VHS did not have the right to hire Dr. Perry. The
   coverage agreement delegated to PICCS the task of employing or
   contracting with physicians other than the Director of PICCS. Second,
   VHS did not have the right to set Dr. Perry’s work schedule. PICCS
   created and maintained the work schedule for Dr. Perry. Dr. Perry himself
   even retained the right to adjust the schedule set by the PICCS Director.



           5
             Cases from other circuits have reached the same general conclusion: A physician
   with hospital privileges is not a hospital employee for purposes of federal antidiscrimination
   law. See, e.g., Henry v. Adventist Health Castle Med. Ctr., 970 F.3d 1126, 1133 (9th Cir. 2020)
   (bariatric surgeon), petition for certiorari filed, No. 20-869 (Dec. 30, 2020); Wojewski v.
   Rapid City Reg’l Hosp., Inc., 450 F.3d 338, 344 (8th Cir. 2006) (cardiothoracic surgeon);
   Shah v. Deaconess Hosp., 355 F.3d 496, 500 (6th Cir. 2004) (general surgeon); Vakharia v.
   Swedish Covenant Hosp., 190 F.3d 799, 806 (7th Cir. 1999) (anesthesiologist); Cilecek v.
   Inova Health Sys. Servs., 115 F.3d 256, 263 (4th Cir. 1997) (emergency physician).




                                                 16
Case: 20-50356       Document: 00515774519             Page: 17      Date Filed: 03/10/2021




                                        No. 20-50356


   For example, Dr. Perry refused to work on dates that he had planned to take
   a trip to Australia and New Zealand. During some months, Dr. Perry, at his
   choosing, worked only one week at North Central Baptist, and he worked the
   rest of the month at Kids Time Pediatric locations in Georgia. Dr. Perry’s
   power to determine his own work schedule and to offer his professional
   services at other locations suggests that he is an independent contractor, not
   an employee of VHS. 6 See Henry, 970 F.3d at 1131 (physician’s freedom to
   run his own private practice was “inconsistent with employee status”);
   Levitin v. Nw. Cmty. Hosp., 923 F.3d 499, 501–02 (7th Cir. 2019) (physician
   who could set her own hours and work at other hospitals was independent
   contractor—not employee—of hospital); Cilecek, 115 F.3d at 261 (same).
            Thirdly, we ask whether VHS had the right to supervise Dr. Perry or
   to interfere with his exercise of professional medical judgment in any
   meaningful respect. Although Dr. Perry points to evidence that VHS
   provided him with the equipment and facilities he needed to treat his
   patients, that fact is insufficient to establish control. See Diggs, 847 F.2d at
   273. Dr. Perry also points to “coaching” he received from VHS in response
   to complaints that he was “rude and condescending.” The fact that an
   unidentified VHS employee “coached” Dr. Perry in a generalized way and
   “impress[ed] upon” him the “need to improve” his conduct clearly does not
   demonstrate VHS’s power to control Dr. Perry’s exercise of professional
   medical judgment. See, e.g., Henry, 970 F.3d at 1132 (physician’s obligation
   to abide by hospital regulations did not evidence “a right to control the
   manner and means of [his] practice”); Cilecek, 115 F.3d at 261–62


        6
          Yet Dr. Perry insists that VHS set his schedule, complaining that a VHS employee,
   Shannon Herrod, scheduled his pediatric sedations “inappropriately.” Herrod’s
   “inappropriate” scheduling of pediatric sedations does not show that VHS set Dr. Perry’s
   schedule because, as the district court noted, PICCS Director Chavez scheduled Dr. Perry
   on a 12-week cycle, subject to Dr. Perry’s stated availability.




                                             17
Case: 20-50356     Document: 00515774519           Page: 18   Date Filed: 03/10/2021




                                    No. 20-50356


   (physician’s obligation to abide by hospital rules and regulations, “which
   regulated his work at the hospitals in substantial detail,” did not transform
   him into hospital employee). Dr. Perry also contends that VHS could
   require him to treat certain patients over his objections, but the argument
   finds only limited support in the record. The argument rests on a single
   occasion in which “administration” transferred a pregnant, septic teenager
   to North Central Baptist Hospital over Dr. Perry’s objection. Dr. Perry
   testified that this was an example of VHS “forcing a patient onto [him].” It
   is unclear from the record, however, what entity “forced” the patient on
   him, or whether the patient was indeed “forced” on him, given that the
   patient was transferred to another hospital at the request of a physician who
   agreed with Dr. Perry’s assessment. In any event, this one incident does not
   establish that VHS had the power to control Dr. Perry’s exercise of
   professional medical judgment. In sum, the evidence offered by Dr. Perry
   does not support the control component.
          We move on now to address the economic-realities component of the
   “hybrid economic realities/common law control test.” As earlier noted, the
   economic-realities component focuses on “whether the alleged employer
   paid the employee’s salary, withheld taxes, provided benefits, and set the
   terms and conditions of employment.” Deal, 5 F.3d at 119 (citing Mares, 777
   F.2d at 1068). VHS did none of these things. It did not pay Dr. Perry’s
   salary, bill for his services, pay for his continuing medical education courses
   or his membership dues to various professional organizations, pay for his
   malpractice insurance, create his schedule, or keep his personnel records.
          Thus, neither component of the “hybrid economic realities/common
   law control” test supports an employment relationship between VHS and
   Dr. Perry. Like the hospital in Diggs, VHS ultimately lacked the requisite
   control; it did not “direct the manner or means by which [Dr. Perry]




                                         18
Case: 20-50356     Document: 00515774519            Page: 19   Date Filed: 03/10/2021




                                     No. 20-50356


   render[ed] medical care.” 847 F.2d at 273. Consequently, we find no error
   by the district court in rejecting the joint-employer argument.
          This conclusion coheres with Burton v. Freescale Semiconductor, Inc.,
   798 F.3d 222 (5th Cir. 2015), on which Dr. Perry relies. There we considered
   whether a temporary employee assigned by a staffing company to a
   manufacturer had an employment relationship with the manufacturer under
   the “hybrid economic realities/common law control test.” Id. at 227–28.
   We held that she did. Id. In so holding, we emphasized that the manufacturer
   supervised the temporary employee: The manufacturer “completed
   performance reviews” of the temporary employee’s work and “delivered”
   “[o]n-the-job corrections and admonishment.” Id. Here, such supervision,
   which we emphasized in Burton, is absent. To repeat, VHS did not have the
   right to supervise Dr. Perry or to interfere with his exercise of professional
   medical judgment in any meaningful respect. So we cannot agree that Burton
   requires reversal.
          In sum, Dr. Perry did not have an employment relationship with VHS
   under either an integrated-enterprise or a joint-employment theory. Unable
   to show an employment relationship with VHS, Dr. Perry cannot prevail on
   his Title VII claim against VHS.            We therefore affirm the summary
   judgment dismissing the Title VII claims against VHS, and turn to consider
   Dr. Perry’s claim under § 1981.
                                         VI
          Section 1981 does not supply “a general cause of action for race
   discrimination.” Arguello v. Conoco, Inc., 330 F.3d 355, 358 (5th Cir. 2003).
   It bars race discrimination in contracting. See 42 U.S.C. § 1981. It does so by
   guaranteeing to all persons within the jurisdiction of the United States the
   “same right . . . to make and enforce contracts . . . as is enjoyed by white
   citizens . . . .” Id. § 1981(a). It defines the phrase “make and enforce




                                          19
Case: 20-50356     Document: 00515774519           Page: 20    Date Filed: 03/10/2021




                                    No. 20-50356


   contracts” to include “the making, performance, modification, and
   termination of contracts, and the enjoyment of all benefits, privileges, terms,
   and conditions of the contractual relationship.” Id. § 1981(b).
          Section 1981 requires a plaintiff to show that (1) he is a member of a
   racial minority; (2) the defendant had an intent to discriminate on the basis
   of race; and (3) the discrimination concerned one or more of the activities
   enumerated in the statute, such as the making and enforcing of a contract.
   Bellows v. Amoco Oil Co., 118 F.3d 268, 274 (5th Cir. 1997) (citing Green v.
   State Bar of Tex., 27 F.3d 1083, 1086 (5th Cir. 1994)). “Any claim brought
   under § 1981 . . . must initially identify an impaired contractual relationship
   under which the plaintiff has rights.” Domino’s Pizza, Inc. v. McDonald, 546
   U.S. 470, 476 (2006) (cleaned up). A § 1981 claim fails as a matter of law if
   the plaintiff lacks “rights under the existing (or proposed) contract that he
   wishes ‘to make and enforce.’” Id. at 479–80 (quoting 42 U.S.C. § 1981).
          Dr. Perry sued VHS under § 1981 claiming discrimination based on
   his race. He has failed, however, to identify in his complaint an “impaired
   contractual relationship [with VHS] under which [he] ha[d] rights,” id. at
   476, and therefore his complaint failed to state a plausible § 1981 claim. But
   VHS did not move to dismiss for failure to state a claim, choosing to move
   for summary judgment instead. Dr. Perry opposed that motion on the ground
   that his physician agreement created a contractual relationship with VHS.
   The district court disagreed, dismissing the § 1981 claim and holding that the
   physician agreement did not create a contractual relationship between Dr.
   Perry and VHS.
          Although we will not specifically disagree with the holding of the
   district court, we will affirm the dismissal on a slightly different ground. See
   Bluebonnet Hotel Ventures, L.L.C. v. Wells Fargo Bank, N.A., 754 F.3d 272,
   276 (5th Cir. 2014) (We “may affirm summary judgment on any ground




                                         20
Case: 20-50356       Document: 00515774519          Page: 21   Date Filed: 03/10/2021




                                     No. 20-50356


   supported by the record, even if it is different from that relied on by the
   district court.”) (internal citation and quotation marks omitted).          The
   physician agreement was signed only by Dr. Perry, who executed the
   agreement “[i]n consideration of [his] approval by [VHS] to provide
   services” at North Central Baptist Hospital. This language, however, refers
   to Dr. Perry meeting privileging credentials, not to any formal approval by
   VHS. Under the physician agreement, Dr. Perry agreed that he understood
   that he was bound by the terms of the coverage agreement between VHS and
   PICCS. He also agreed that North Central Baptist’s “Medical Staff Bylaws
   shall control my termination of Medical Staff Membership and/or clinical
   membership.” VHS, on the other hand, is not shown to have agreed to
   anything. It follows, then, that Dr. Perry failed to identify any right under the
   physician agreement that he seeks to “make and enforce” against VHS. So
   his § 1981 claim fails.
          Our conclusion that Dr. Perry failed to identify an enforceable
   contractual right against VHS does not end the discussion. Dr. Perry further
   maintains that he can recover against VHS under § 1981 in the absence of a
   contractual relationship with VHS. He urges us to hold that VHS has
   § 1981 liability because it “interfered” with his PICCS professional services
   agreement by requesting that PICCS terminate that agreement.                 He
   contends that we recognized in Faraca v. Clements, 506 F.2d 956 (5th Cir.
   1975), the right of a § 1981 plaintiff to sue a “third party”—that is, a non-
   party to the contract at issue—for interference with the plaintiff’s right to
   make and enforce a contract. So, for purposes of this case, Dr. Perry argues
   that Faraca allows him to bring a § 1981 claim against VHS—a “third party”
   to his professional services agreement with PICCS—for interfering with
   that agreement.




                                          21
Case: 20-50356     Document: 00515774519           Page: 22    Date Filed: 03/10/2021




                                    No. 20-50356


          But Dr. Perry overreads Faraca. That case arose from the refusal of a
   state facility, the Georgia Retardation Center, to hire Dr. Andrew Faraca for
   an administrative position because Dr. Faraca, a white male, was married to
   an African-American woman. Id. at 958. Although Dr. Faraca was the best-
   qualified candidate for the position, the Director of the Center told a hiring
   officer not to hire Dr. Faraca because of “concern about the effects of the
   racially mixed couple on visitors and possible adverse reactions from state
   legislators.” Id. Dr. Faraca was not hired. He responded by suing the
   Director for race discrimination under § 1981, claiming that the Director had
   interfered with his right to contract with a prospective employer, the State of
   Georgia. Id. After a bench trial, the district court held the Director
   personally liable to Dr. Faraca under § 1981. Id. at 957. We affirmed. Id.
   We did so despite the fact that the Director was, strictly speaking, a third
   party: Dr. Faraca did not have a contract with the Director, and the Director
   did not have the power to contract or refuse to contract with Dr. Faraca. Id.
   Because the Center was a State of Georgia facility, the State was the
   employer, and, according to the opinion, only it would have been in a position
   to refuse to enter into a contract with Dr. Faraca. Id. at 959.
          Since we decided Faraca, however, we have clarified the reason for
   the Director’s liability. See Bellows, 118 F.3d at 274. The Director “was only
   nominally a third party,” we have explained. Id. Because the Director was
   acting on behalf of the State of Georgia when he instructed a subordinate not
   to hire Dr. Faraca, the Director and the State “were essentially one and the
   same.” Id. Accordingly, we do not read Faraca to recognize, as Dr. Perry
   contends, a true third-party-interference theory of § 1981 liability. See id.
   Rather, we read Faraca to allow § 1981 liability where the “third party” and
   the contracting party are “essentially one and the same.” Id. No evidence
   suggests that VHS and PICCS are “essentially one and the same.” It




                                         22
Case: 20-50356     Document: 00515774519            Page: 23    Date Filed: 03/10/2021




                                     No. 20-50356


   follows that Dr. Perry cannot recover against VHS under § 1981 on the
   theory initially articulated in Faraca and clarified in Bellows.


                                         VII
          We now sum up. In this opinion, we have held that Dr. Perry did not
   have an employment relationship with VHS. We have rejected his argument
   that an employment relationship arose under either joint-employment or
   integrated-enterprise theories. Consequently, the district court did not err
   in granting summary judgment dismissing Dr. Perry’s Title VII claims. We
   have further held that Dr. Perry has failed to show any contractual right
   enforceable against VHS under his “physician agreement” and have thus
   concluded that the district court did not err in granting summary judgment
   dismissing Dr. Perry’s § 1981 claim. For these reasons, the partial final
   judgment of the district court, dismissing all of Dr. Perry’s claims against
   VHS, is, in all respects,
                                                                      AFFIRMED.




                                          23